Case 1:19-mj-00243-KFG Document 1-1 Filed 12/20/19 Page 1 of 4 PageID #: 4




                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      BEAI'MONT DIVISION

In the matter of the work site                       $
located at or near                                   $
                                                     $        Inspection Warrant
2102 Spur 136                                        $
PortNeches, TX 77651                                 $
                                                     $        ,Docket   No. l:19mj243
under the contrcl or custodY        of               $
                                                     $
TPC Group -PortNeches Operations PNO                 $




                                               ATFIpAyIT
       I, Nadeem Shaikh, a duly authorized compliance officer of the Houston South Area

Offrce, Occupational Safety and Health Administration, United States Department of Labor,

her.eby apply   for an administrative inspection warrant pursuant to Section 8(a) of the

occupational safety and Health Act of L970,29 U.S.C. $$ 651 et seq., $ 657(a) (hereinafter

referred to as "the   Act').   The administrative inspection warrant is for the inspection,

investigation, and search of the workplace located at or near'2102 Spur 136, Port Neches, TX

77651, The location is described as the workplace where TPC Gloup                 -   Port Neches Operations

pNO is believed to be engaged in the processing and storage of Butadiene, C4 Butylenes,

raffinates, and other products for chemical and petroleum companies.

        1.        TpC Group         Port Neches Operations PNO is an employer within the meaning           of
                                -
Section 3(5) of   the Act,Z9U.S,C.       $ 652(5),   in that it employs employees within the meaning of

Section 3(6) of the Act,29 U.S.C. $ 652(6), in           a business   affecting coilullerce, and is under and

subject to the duties imposed by Section 5(a),29 U,S.C' $ 654'




                                                          1
Case 1:19-mj-00243-KFG Document 1-1 Filed 12/20/19 Page 2 of 4 PageID #: 5




       2.        Sections 8(a)(t) and 8(a)(2) of the Act,29 U.S.C. $$ 657(a)(t) and657(a)(2)'

specifically authodzes the Secretary of Labor to make inspections and investigations at any

reasonable time, at any plant, factory, establishment, construction site, or other area, workplace

or environment where work is performed by an employee of an employer.

       3.        The purpose of this inspection is to determine whether the conditions existing at

the workplace controlled by this employer are in compliance with Sections 5(a)(1) and 5(a)(2)
                                                                                                   of

the Act, 29 U,S,C, g 65a(aX1) and 654(a)(2), andthe applicable regulations regarding safety

hazards. Section 5(aX1), 29 U.S.C. g 65a(aXl), requires an ernployer to furnish to each of his

employees employment and a place of employment which is free fiom recog nizdhazards that

are causing or   likely to cause death or ser{ous physical hatm to his employees. Section 5(a)(2),

29 U.S.C. g 65a(aX2) requires the employer to comply with occupational safety and health

standards promulgaled under the Act and found at 29     cFR $ 1900 et seq.

        4,       Sections 8(aX1) and 8(a)(2) of the AI-,Z9U.S.C. 5 657(a)(1) and 657(aX2),are

                                                                               (hereinafter
implemented in part by OSHA Instruction CPL 02-00-163, Field Operations Manual

FOM, Chapters 2 ard3, Program Planning and Inspections         Procedures, which directs the


inspection efforts of the agency. The relevant portions of the   FoM is attached   as   Exhibit A and

incorporated by reference.

        5.       The FOM establishes inspection priorities ofthe agency and the order of those

priorities. The agency's first priority of accomplishment and assignment of manpowel resources

for inspections shall be imminent danger situations, and its second prioflty shall be fatalilf and

catastrophe investigations.




                                                   )
Case 1:19-mj-00243-KFG Document 1-1 Filed 12/20/19 Page 3 of 4 PageID #: 6




       6.        Chapter 11 of the FOM, funminent Danger, Fatality, Catastrophe, and Emergency

Response, pr.ovides that fatalities and catastrophes shall be thoroughly investigatedto attempt
                                                                                                to


determine the cause of the event, whether a violation of OSHA safgty or health standards or the

general duty clause has occured, and any effect the violation had on the:accident. The FOM

                                   "the hospitalization of three or more employees resulting from a
            ,,catastr.ophe" as the
defrnes a

work-related incident or exposure...." FOM, Ch. 11, nll, A.z,attached as Exhibit A'

       7    .    On Novemb    er 27,2|lg,the Houston South       Ar;ea Office received a report fi'om


local media that there had been an explosion at the TPC Group        -   Pott Neches Operations PNO

(TpC Group) worksite. There was a loss of containment that resulted in the development of a

flammable vapor cloud, which over time found an ignition source resulting in an explosion and

fire. As a result of this incident, three    employees were sent to the hospital, which meets the




        g.       On Novemb er 27,2019, OSIIA commenced its investigation into this catastophe.

                                                                                 the equipment
As part of its investigation, OSHA intends to conduct testing and/or sampling of

and other materials related to the catastrophe

        g   .    On Novemb er    2'7 ,   2}tg, a Jefferson County District Court issued a temporaly

restraining order at the request of Don and Melynda Blown, residents living near
                                                                                 the worksite at


the time of the flr.e and explosions. The Order is attached hereto as Exhibit
                                                                                   B.   The order


requires TPC Group to preserve evidence fr'om the scene and prohibits         TPc Gtoup from

changing altering, destroying, or modifying the accident scene or any sunounding tangible

evidence related to the accident. To the extent that this Order could be read as
                                                                                 a reshiction       of

OSHA,s ability to conduct its investigation, OSHA is requesting this wamant
                                                                            to clarify the


                                                       J
Case 1:19-mj-00243-KFG Document 1-1 Filed 12/20/19 Page 4 of 4 PageID #: 7




Agency's right to investigate this workplace catastrophe. The investigation and inspection   will

include entry onto the site, interviews of witnesses, and requests for documqnts and other

tangible things, Since the issuance of this Order, OSHA has learned that at least two
                                                                                      similar

orders have been entered at the requests ofother plaintiffs'

                                              Respectftrlly Submitted,




                                                      Shaikh
                                              CSHO - Chemical Engineer
                                              Occupational Safety and Health Administralion
                                              Houston South Alea Offrce

Swom to before me and subscribed in my presence       this 20 day of Decembet- ,2019 '


                                                                    h
                                              UNITED STATES                       ruDGE




                                                  4
